*1231Memorandum: In each appeal, defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the third degree (Penal Law § 265.02 [former (4)]). Although defendant is correct that the sentence imposed in each appeal does not correspond to County Court’s sentencing commitment, we conclude that the error was ministerial, “it being clear from the plea minutes that the court inadvertently transposed the sentences it intended to impose” (People v Rodriguez, 216 AD2d 40, 41 [1995], lv denied 86 NY2d 874 [1995]). We therefore modify the judgment in each appeal accordingly. Contrary to defendant’s further contention, the bargained-for sentence is not unduly harsh or severe. Present— Scudder, P.J., Hurlbutt, Lunn, Pine and Gorski, JJ.